DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	In response to Applicant’s Amendment filed on 11/12/2020, claims 1, 13 and 14 have been amended. Accordingly, claims 1-7 and 13-14 are currently pending in the application.
The previous objections to the specification have been withdrawn in view of the Applicant’s amendments to paragraphs [0008]-[0010], and canceling paragraphs [0007.1] and [0070.1].
The previous claim rejections under 35 USC 101 have been withdrawn in view of the Applicant’s amendment to claim 13.
The previous claim rejections under 35 USC 112(a) have been withdrawn in view of the Applicant’s amendment to claim 14.

Response to Arguments
	Applicant’s arguments from the second paragraph on page 12 through the last paragraph on page 17 of the REMARKS has been fully considered but they are not persuasive.
	Regarding the substance of the examiner’s claim interpretation as argued on pages 13-15 of the REMARKS are discussed in MPEP § 2111.01, and the requirements 
Applicant argues in the second to last paragraph on page 13 that the limitations of “data are represented by information values, which are instances, of a meta-description, including descriptions of conceptual entities, as well as characteristics of these entities, named entity attributes” as recited in claim 1 is structurally different from the prior art taught by Kramer. Specifically, Applicant argues that “Kramer shows 3 levels in FIG. 1: “abstract classes”, “concrete classes”, and “instances” and that neither in Kramer drawing FIG. 1 nor in the Kramer Specification, “entity attributes” are mention separately or in conjunction with the “business object class”, and no definition is given for them”. The Examiner respectfully disagrees. Kramer discloses in FIG. 1 instances of the concrete business object class (e.g., I1-In) which the Examiner interprets as the recited information values. Kramer also discloses at paragraph 0015 that software application can accesses attributes and methods of the instances of the concrete business object class which the Examiner interprets as the recited conceptual entities thus it is clear that the instances include attributes (or characteristics) from the object class they are derived from. Therefore, Kramer teaches instances, conceptual entities and entity attributes as recited in claim 1.
Applicant further argues in the last paragraph on page 13 that paragraphs [0026] and [0028] of Kramer teaches “The characteristics do not have to be identical to the instances of the concrete business object class. The instances of the concrete business object class may have another data structure than the corresponding characteristics in the external software system Thus, Kramer explicitly and "attributes and methods of the instances of the concrete business object class" mentioned in paragraph [0015] and the "characteristics of the concrete business object class" mentioned in paragraph [0026], Furthermore, the term ”characteristics” is further defined as “characteristics in the external software system.” The Examiner respectfully disagrees. The Examiner asserts that Kramer discloses the attributes of the instances of the concrete business object class and the characteristics in the external software system as two separate things. Kramer discloses the attributes of the instances of the concrete business object class and thus they do not need to be identical to the characteristics of the external software system. As such, Applicant’s argument by attempting to equate the “characteristics in the external software system” described in Kramer to the attributes of the instances is not valid and not applicable.
Applicant further argues on the third and fourth paragraphs on page 14 that “the entire Lauterbach specification does not contain a definition of an Attribute as a characteristic of an entity, either explicitly or implicitly” and that “[a]n HTML attribute is not required to be declared as a structural unit of metadata, which automatically makes it unable to create derivative from it. Accordingly, HTML attributes cannot be bound by an abstract connector, and their derivative values cannot be made dependent on one another”. The Examiner respectfully disagrees. As also indicated by the Applicant in the last paragraph on page 14, Lauterbach reference is used by the Examiner to teach the limitation “a declaration of the causal dependency of the aforementioned information values is a meta-description in the form of an abstract unified connector of the aforementioned attributes” as recited in claim 1. The Examiner notes that this limitation  declaration of the causal dependency”, “a meta-description”, and “an abstract unified connector”. A template can be interpreted as an abstract unified connector (i.e., a conceptual entity that links different attributes together), the template includes causal dependency (i.e., relationship between different attributes respective to their positions) and meta-description (i.e., attribute place holders) (see an example of the generated template at Lauterbach Fig. 2). Therefore, the Examiner asserts that a template as taught by Lauterbach reads on it.
The Applicant further argues on page 15 that Lauterbach also does not teach the limitation “each of the attributes linked by the aforementioned abstract connector has a data structure, named a socket, and each socket stores a full set of address, functional and event characteristics of the aforementioned abstract connector relative to the entity attribute to which it belongs” as recited in claim 1. The Examiner respectfully disagrees. The claim languages for this limitation only require “a data structure, named a socket, and each socket stores a full set of address, functional and event characteristics of the aforementioned abstract connector”.  Lauterbach teaches at paragraphs 0095-0098 that the template (i.e., an abstract connector) includes a data structure with corresponding to a full set of address as shown in Fig. 14A-14B and 15 (i.e., homepage and link classes), functional and event characteristics as shown in Fig. 17 and Fig. 18 (i.e., instantiate a homepage). Therefore, the Examiner asserts that Lauterbach also teaches this limitation as claimed.
	Additionally, the Applicant argues in the first paragraph on page 16 that if the invention of Kramer is modified by the proposed Lauterbach, the principle of operation of the modified invention will change and it will become inoperable. The Examiner business classes and their business objects in a software application within the environment by means of the connectors and adapters at runtime (see Kramer Abstract) and Lauterbach teaches a library of classes for subsequent instantiation into a runtime object using a template (see Lauterbach Abstract). Therefore, since both references teaches abstract classes and instantiations of runtime object objects, there is no reason and/or any evidence provided by the Applicant that modifying the connectors and adapters of Kramer by incorporating the template of Lauterbach would render them inoperable. 
	For the reasons set forth above, the Examiner maintains the rejection of claim 1 as being obvious over the combination of Kramer and Lauterbach.
	As to dependent claims 2-7, the Applicant argues that they should be allowable by virtue of their dependency from claim 1 based on the same arguments presented above. The Examiner respectfully disagrees. As discussed above, the Examiner maintains the rejection of claim 1 and thus the rejections for claims 2-7.
	Regarding independent claim 13, the Application that it should be allowable for the same reasons discussed above regarding claim 1. The Examiner respectfully disagrees. As discussed above, the Examiner maintains the rejection of claim 1 and the similar claim 13.
	Regarding independent claim 14, the Applicant argues in the second to last paragraph on page 16 that “Lauterbach does not disclose such a limitation as a characteristics of the entity, which in claim 1 is also named a entity attributes. At the same time, it is quite natural that Kramer and Lauterbach do not disclose even the wherein the declarations of the characteristics of conceptual entitles and their derivative information values are distributed in the local memory of processors”. The Examiner respectfully disagrees. First, it appears that the Applicant’s argument attempting to link the limitations between claims 14 and 1, which is invalid since they are two separate independent claims. Secondly, the Examiner uses Kramer, not Lauterbach to teach the limitation of “characteristics of these entities” as recited in claim 14. Lauterbach is used to teach the limitation of “functional-event links of the aforementioned characteristics utilize the mentioned communication channels to implemented the causal dependency of the mentioned values” at paragraph 0052. The Applicant argues on page 17 “the template is obviously not abstract, and the template cannot be a connector”. The Examiner notes that the terms “abstract” and “connector” are very broad terms. The Examiner interprets an “abstract connector” as a conceptual entity used to link two or more things together. That is, a template as disclosed by Lauterbach is a conceptual entity (i.e., a document with code portions), which links two or more things together (i.e., attribute place holders). Therefore, the Examiner asserts that it reads on the recited limitations in claim 14.
	The Applicant also argues in the last two paragraphs on page 17 that the modification of Kramer by incorporating the teachings of Lauterbach “would significantly complicate both the creation of declarations of causal dependence and the process of forming values derived from the characteristics of conceptual entities, taking into account these dependencies” and “as well as in the expected negative result of an attempt to modify the invention of Kramer by Lauterbach, and the resulting lack of business classes and their business objects in a software application within the environment by means of the connectors and adapters at runtime (see Kramer Abstract) and Lauterbach teaches a library of classes for subsequent instantiation into a runtime object using a template (see Lauterbach Abstract). Therefore, since both references teaches abstract classes and instantiations of runtime object objects, there is no reason and/or any evidence provided by the Applicant that modifying the connectors and adapters of Kramer by incorporating the template of Lauterbach would render them inoperable. 
	For the reasons set forth above, the Examiner maintains the rejection of claim 14 as being obvious over the combination of Kramer and Lauterbach.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER (U.S. PGPUB No. 2016/0147508 A1) in view of Lauterbach et al. (U.S. PGPUB No. 2005/0022174 A1, hereinafter “Lauterbach”).

	Regarding claim 1, KRAMER teaches a system of data management in a computing environment, including at least one computer processor and memory for data storage linked to the processor, in which data are represented by machine-readable information values, which are instances, derivatives from formalized machine-readable meta-descriptions of conceptual entities and characteristics of these entities, named entity attributes (KRAMER ¶¶0010-0015, abstract business object class (i.e., meta-descriptions of conceptual entities) and instances of concrete business object class, ¶0072, the system includes processor and data storage). KRAMER fails to explicitly teach wherein a declaration of the causal dependency of the aforementioned information values is a meta-description in the form of an abstract unified connector of the aforementioned attributes, and each of the attributes linked by the aforementioned abstract connector has a data structure, named a socket, and each socket stores a full set of address, functional and event characteristics of the aforementioned abstract connector relative to the entity attribute to which it belongs. However, in the same field of endeavor, Lauterbach teaches a declaration of the causal dependency of the aforementioned information values is a meta-description in the form of an abstract unified connector of the aforementioned attributes (Lauterbach ¶0052, “Providing generation template 293 that corresponds to the structure of the runtime object with element placeholders (e.g., $, $End$) for elements (e.g., H, L) and with attribute placeholders (e.g., &, &) for attributes (e.g., AttH, AttL)”,  a template (i.e. abstract 

	As to claim 2, KRAMER as modified by Lauterbach also teaches the system of data management according to claim 1, wherein an identifying feature being the fact that the full set of aforementioned sockets of a single entity attribute creates an attribute socket tuple in the form of a homogeneous array, where each socket is uniquely identified by its fixed sequential number (KRAMER ¶0061, the Examiner interprets the list of instances I.sub.1 in adapter A as the recited array, which is sequential).



	As to claim 4, KRAMER as modified by Lauterbach also teaches the system of data management according to claim 1, wherein a causal dependency of the aforementioned address, functional and event characteristics of the single socket of an abstract connector of two entity attributes from an information value, derived from a third entity attribute, is also realized by the creation of two sockets forming an additional abstract connector according to claim 1 and in this case the second socket of the additional connector belongs to the attribute, which owns the dependent socket and both these sockets are linked by mutual pointers (KRAMER Fig. 1, both sockets (i.e., I2 and I3) are directly or indirectly linked to the same concrete business class KBO2, and ¶¶0026-0028).

	As to claim 5, KRAMER as modified by Lauterbach also teaches the system of data management according to claim 4, wherein the dependent socket encapsulates the socket of an additional connector (KRAMER Fig. 1, i.e., I3).

	As to claim 6, KRAMER as modified by Lauterbach also teaches the system of data management according to claim 1, wherein the aforementioned conceptual entity attribute has an additional characteristic, which contains the identifier of a system functional calculation method, and each individual calculation method of the full set of calculation methods of the mentioned system could be uniquely identified (KRAMER ¶0063, “remunerations” (e.g., inventor compensations calculation)).

As to claim 7, KRAMER as modified by Lauterbach teaches the system of data management according to claim 1; wherein the aforementioned conceptual entity attribute has an additional characteristic that allows the attribute not to store derivative value, but to form a derivative value,  by using the existing instances of an abstract connector (KRAMER ¶0031, “mapping rules and/or transformation rules may also be provided or used, if an instance of a concrete business object class is to be stored in a corresponding characteristic in the external software system”). 



Regarding claim 14, KRAMER teaches unit for data management that contains two or more independent processors; and each processor has its own connected local memory for storing data and program, as well as communication channels to the other processors of this unit (KRAMMER ¶0072, the system includes processors with connected memory and communicate via communication connections), and data represented by information values, which are the instances, derivatives from the declarations of conceptual entities and characteristics of these entities (KRAMER ¶¶0010-0015, abstract business object class (i.e., meta-descriptions of conceptual entities) and instances of concrete business object class); wherein the declarations of the characteristics of conceptual entities and their derivative information values are distributed in the local memory of processors or processor cores (KRAMER ¶¶0010, 0022-0024) but fails to explicitly teach functional-event links of the aforementioned characteristics utilize the mentioned communication channels to implemented the causal dependency of the mentioned values. However, in the same field of endeavor, Lauterbach teaches functional-event links of the aforementioned characteristics utilize the mentioned communication channels to implemented the causal dependency of the mentioned values (Lauterbach ¶0052, “Providing generation template 293 that corresponds to the structure of the runtime object with element placeholders (e.g., $, $End$) for elements (e.g., H, L) and with attribute placeholders (e.g., &, &) for attributes (e.g., AttH, AttL)”, an abstract connector (i.e., template) is generated to implement the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157